Citation Nr: 0703720	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  97-27 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual 
unemployability (TDIU).

(The issue of entitlement to an initial rating in excess of 
10 percent for a post-operative groin flap revision will be 
the subject of a separate decision of the Board of Veterans' 
Appeals.) 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1976 to June 1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter comes before the Board on appeal from an August 
1998 regional office (RO) decision, which, in pertinent part, 
denied entitlement to TDIU.

A hearing was held before a hearing officer at the RO in 
November 1996.  A Travel Board hearing on, in pertinent part, 
the issue of entitlement to a TDIU was held in March 2004, 
before the Veterans Law Judge signing this document.  The 
Veterans Law Judge has been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.

The Board remanded the claims on appeal in December 1999 and 
again in March 2001 for additional development.  The case was 
returned to the Board in June 2004.

Thereafter, in one of its August 2004 decisions, the Board 
denied the veteran's claim for TDIU.  In a second Board 
decision filed concurrently on that date, the Board also 
referred informal claims for injuries to the right lower 
extremity as secondary to the post-operative groin flap 
revision scar and entitlement to special monthly compensation 
for loss of use of the right hand to the RO for initial 
consideration.  

The veteran filed a timely appeal of the Board's August 2004 
decisions, and pursuant to a Joint Motion for Partial Remand 
filed in January 2006, a February 2006 Order vacated the 
August 2004 decisions to the extent they denied TDIU and an 
evaluation in excess of 10 percent for a post-operative groin 
flap revision.  As pertinent to this decision, the parties to 
the Joint Motion for Partial Remand found that the Department 
of Veterans Affairs (VA) had not provided an adequate 
explanation as to whether the veteran's claim for TDIU could 
have been impacted by a pending informal claim for service 
connection for leg and foot disabilities as secondary to the 
veteran's groin flap revision, and therefore held in abeyance 
until the resolution of that informal claim.  


REMAND

The parties to the January 2006 Joint Motion for Partial 
Remand determined that as a result of the Board's August 2004 
decision to refer a claim for service connection for leg and 
foot disabilities as secondary to the veteran's groin flap 
revision, the Board was required to explain why the 
determination of this claim could not be considered 
inextricably intertwined with the veteran's claim for TDIU.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  In light of the 
determination of the parties, the Board finds that it has no 
alternative but to remand the claim for TDIU for further 
adjudication following the adjudication of the secondary 
service connection claim referred to the RO in one of the 
Board's decisions promulgated in August 2004 .

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

Following the RO's adjudication of the 
claims for an increased rating for the 
groin flap  revision and service 
connection for right lower extremity 
and foot disability as secondary to the 
post-operative groin flap revision, the 
RO should readjudicate the claim for 
TDIU to specifically include a 
determination as to whether the TDIU 
rating should be referred for extra-
schedular consideration.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case, 
and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



